Citation Nr: 0401047	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-09 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for 
paranoid schizophrenia from July 1, 2000, and to an increased 
rating for paranoid schizophrenia, currently rated as 70 
percent disabling from February 6, 2003, and rated as 30 
percent disabling prior to that date.  

2.  Entitlement to an increased disability rating for a 
seizure disorder, currently rated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
gastritis, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) disability 
rating for right inguinal hernia repair.  

5.  Entitlement to an increased disability rating for 
postoperative right shoulder dislocation, currently rated as 
20 percent disabling from July 18, 2000, and 10 percent prior 
to that date.  

6.  Entitlement to an increased disability rating for low 
back pain with limitation of motion, currently rated as 20 
percent disabling from December 9, 2002, and 10 percent 
disabling prior to that date.  

7.  Entitlement to an increased disability rating for status 
post dislocation, left shoulder, currently rated as 20 
percent disabling from July 18, 2000, and 10 percent prior to 
that date.  

8.  Entitlement to an increased disability rating for 
tendonitis of the right knee with history of hyperextension, 
currently rated as 10 percent disabling from December 9, 
2002, and noncompensable prior to that date.  

9.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in February and April 2000.  

The issues entitlement to increased ratings for a seizure 
disorder, gastritis, right inguinal hernia repair, 
postoperative right shoulder dislocation, low back pain with 
limitation of motion, status post dislocation, left shoulder, 
and tendonitis of the right knee with history of 
hyperextension, and to a TDIU rating will be addressed in the 
remand portion of this decision.  

In June 2003, the veteran testified at a travel Board hearing 
before the undersigned at the RO.  A transcript of that 
hearing is included in the claims folder.  


FINDING OF FACT

At all times relevant to a February 2000 claim for an 
increased rating for paranoid schizophrenia and an April 2000 
appeal of the reduction of the rating for paranoid 
schizophrenia, the veteran's paranoid schizophrenia has been 
manifested by total occupational and social impairment due to 
gross impairment in thought processes, persistent delusions 
and hallucinations of hearing voices and being followed 
causing a persistent psychotic state and grossly 
inappropriate behavior, a feeling of being urged to kill 
others which he does not recognize as his own hostility, at 
least intermittent inability to perform activities of daily 
living, documented disorientation to time or place while in a 
work situation and a Global Assessment of Functioning score 
of between 45 and 30.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9203 
(2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, as to the issue of an increased rating for 
paranoid schizophrenia, the Board finds no deficiencies with 
the duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in letters furnished to the appellant and his 
representative in March 2003.  He was also provided a 
Statement of the Case (SOC) in August 2000 and a Supplemental 
Statement of the Case (SSOC) in March 2003.  Moreover, it 
appears from the contentions and arguments presented by the 
appellant that he is fully aware of the relevant law and 
evidence germane to this claim, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter 
informed him what evidence and information VA had and what VA 
would be obtaining, and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
one issue.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA outstanding records 
have been identified and obtained.  The Board finds that the 
claim is substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  In this case, the RO did 
provide the appellant with a VA compensation examination.  
This contains an adequate opinion as to the degree of 
severity of the veteran's service-connected schizophrenia.  

It is noted that the veteran and his father were provided the 
opportunity to testify before the undersigned in June 2003.  
In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

II.  Schizophrenia Rating Issue

A March 1995 rating decision granted service connection for 
paranoid schizophrenia.  The RO initially assigned a 50 
percent rating for this disability effective from September 
1994.  In June 1997, the veteran reported that he was 
hospitalized for his condition, and the record of this 
hospitalization was accepted as a claim for an increased 
rating.  He was awarded a temporary total rating from June 
1997 to July 1997 for hospitalization, and thereafter the 50 
percent disability rating was continued.  

In October 1999, the veteran underwent an routine future VA 
Mental Disorders examination to assess the degree of 
disability resulting from his paranoid schizophrenia.  In a 
February 2000, rating action, the RO proposed a rating 
reduction from 50 percent to 30 percent for paranoid 
schizophrenia.  Shortly thereafter, the veteran filed a 
statement in February 2000 disagreeing with the proposed 
reduction and claiming an increased rating for paranoid 
schizophrenia by claiming that his condition had gotten 
worse.  In an April 2000 rating decision, the RO reduced the 
rating for paranoid schizophrenia to 30 percent effective 
from July 2000.  The veteran was again awarded a temporary 
total rating from May 2000 to June 2000 for a period of 
hospitalization.  The veteran appealed the rating reduction 
to the Board.  During the course of the appeal, in a March 
2003 rating decision, the RO increased the rating to 70 
percent effective from February 2003.  

In claiming an increased rating for paranoid schizophrenia, 
the Board finds that the veteran's appeal is one not only for 
restoration of the 50 percent rating but also for a rating in 
excess of 30 percent prior to February 2003 and in excess of 
70 percent after that date.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (noting that, in a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded).  Accordingly, 
the Board finds that the issue on appeal is entitlement to 
restoration of a 50 percent rating for paranoid schizophrenia 
from July 1, 2000, and to an increased rating for paranoid 
schizophrenia, currently rated as 70 percent disabling from 
February 6, 2003, and rated as 30 percent disabling prior to 
that date.  

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The veteran's paranoid schizophrenia has 
been rated under Diagnostic Code 9203.  

The record consists of testimony, the veteran's service 
medical records, VA treatment records and VA examination 
reports.  These demonstrate that the veteran's psychiatric 
condition does create occupational and social impairment.  
Consistent with his assertions, he lacks the ability to 
perform any meaningful occupational and social functioning 
due to paranoid schizophrenia.  Thus, the Board finds that, 
for the reasons that follow, a 100 percent schedular rating 
is warranted.  

VA treatment records dated in from 1998 show a history of 
chronic psychotic disorder and delusional disorder.  The 
record is replete with reference to the veteran's obsession 
with auditory hallucinations and delusions of being followed.  
These are present despite medication compliance.  Some 
noncompliance has been noted secondary to drug abuse.  On an 
October 1999 VA Mental Disorders examination, the examiner 
noted a current Global Assessment of Functioning (GAF) 
designation of 35 indicating a degree of severity midway 
between some impairment in relating testing or communication 
and behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  A psychiatric evaluation upon 
admission to a VA psychiatric facility dated in May 2000 
reflected a present and ongoing complaint of auditory 
hallucinations and paranoid ideations.  Voices were telling 
him to do 'different things.'  The diagnostic impression was 
paranoid schizophrenia, the GAF designation was 45 indicating 
serious symptoms.  Additional treatment records reflect 
complaints and findings consistent with those noted during 
this hospitalization.  

The veteran was afforded a VA psychiatric evaluation in 
February 2003.  At that time, the examiner noted that he 
thoroughly reviewed the claims folder prior to examination.  
The veteran was reportedly experiencing a daily delusional 
and hallucinated state wherein he thought people were 
following him.  He believed the same people appeared at 
various places and he thinks they are looking in his windows.  
The veteran indicated that he thinks these people are real.  
He had this experience on the way to the examination.  The 
people he sees are in a group.  He does not know what they 
want, but he gets a tingling feeling when he sees them.  The 
veteran also reported auditory hallucinations telling him to 
get a gun in case the people following him were trying to 
hurt him.  He was resistant to telling some of the other 
'crazy stuff' the voices tell him to do, but he did reveal 
that they tell him to kill specific people in his life.  He 
noted that they told him to kill a man who used to work with 
him, who works for his father.  He cannot sleep because his 
mind is racing.  He reported that he worked for four months 
over the last year, nothing that he has never held a job for 
over six months.  The veteran reported that he recently moved 
home with his parents.  

Mental status examination showed that the veteran was 
preoccupied with his own delusions.  He reported the auditory 
commands to kill others but he did not feel these were his 
own wishes.  He did not have insight but rather believed that 
the psychotic material he discussed was real.  His judgment 
was considered fair.  

The examiner noted the veteran's long history of drug abuse 
and treatment.  He noted that the veteran reported still 
hearing voices even when he was drug free.  The examiner 
found that it was not possible to separate the influence of 
schizophrenia and the veteran's cocaine use with any 
certainty.  However, presuming the veteran's history was 
correct, and considering the quality and the persistence of 
the veteran's psychotic state, the examiner found it likely 
that the psychotic state and the resulting impairment related 
primarily to the schizophrenia.  Thus, the multiaxial 
diagnosis included Axis I: schizophrenia, paranoid type and 
cocaine abuse; Axis V: GAF 30, based on behavior considerably 
influenced by delusions and hallucinations.  

Under the criteria for rating paranoid schizophrenia, a 30 
percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

The veteran has received multiple GAF scores.  The GAF scores 
are set forth in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which has been adopted by VA.  
38 C.F.R. § 4.125.  The GAF scores are but one piece of 
evidence, but must be considered.  In the present case, the 
veteran's GAF scores been ranged as from 45 in May 2000 to 
low as 30, as noted on the most recent examination in 
February 2003.  

At his June 2003 travel Board hearing, the veteran testified 
that his schizophrenia is ongoing.  He believes he sees 
people in a tree looking into his bedroom while he is at 
home.  He has been told by the doctors they are not real but 
he stated he believes they are real because he sees them.  He 
stated that he sees them even when he is compliant with 
medication.  This makes it difficult for him to work 
effectively, even for his father.  His father testified that 
his son was unable to work for him on an ongoing basis 
because he would just wander around the job site and be able 
to finish any tasks.  He could not be put with other workers 
because he could not follow them up ladders or help them in 
any two person jobs.  He could not handle money and he would 
cause arguments.  His father testified that he has heard the 
veteran talking back to the voices the veteran reports 
hearing.  

The Board finds that veteran's service-connected paranoid 
schizophrenia symptoms have resulted in total occupational 
and social impairment.  Such impairment has been 
characterized by manifestations which fit squarely within the 
description of a 100 percent rating.  Specifically, the 
veteran has been described as having severe schizophrenia and 
severe delusional and hallucinatory symptoms related to this 
condition.  Notes from hospitalization in May 2000 show that 
the veteran was hospitalized because he just felt like 
hurting someone.  His GAF at that time was 45.  He has 
reported that he was told by the voices to get a gun, to kill 
someone, and other things he is reluctant to share.  The 
veteran testified to his continued belief that people are 
following him and peering in his windows, even climbing trees 
to do so.  He remains wedded to these beliefs even though he 
admits having been told the people are not real.  

The examiner in February 2003 noted that the veteran's 
problems were likely related to his schizophrenia.  His 
father has testified to the veteran's gross occupational and 
social impairment due to his service-connected disability.  
This impairment certainly prevents meaningful ongoing social 
and occupational tasks.  It was noted that the primary job-
related impediments included delusions and hallucinations, 
including auditory hallucinations to kill a former coworker.  
The veteran thus manifests gross impairment in thought 
processes and persistent delusions or hallucinations related 
to these matters and grossly inappropriate behavior to 
include staying up in his room and talking back to auditory 
hallucinations.  There has been at least intermittent 
inability to perform activities of daily living as evidenced 
by the hospitalizations.  

Further, the Board notes that the February 2003 examiner did 
in fact observe that the psychotic state had been this severe 
for a long time.  Overall, the veteran's psychiatric symptoms 
have remained relatively stable during the entire appeal 
period, and the Board is persuaded that the evidence supports 
a higher rating of 100 percent at all relevant times.  In 
this regard, the Board finds the examiner's report that the 
veteran's schizophrenia rather than his drug abuse primarily 
responsible for his psychotic state to be highly persuasive.  
This is because the opinion was based upon a thorough review 
of the record as well as an examination of the veteran and it 
is consistent with the record and the testimony before the 
Board.  The opinion is according considerable probative 
weight in the Board's decision to award a 100 percent rating.  

In assigning a 100 percent rating, the Board stresses that it 
is weighing the entirety of the evidence, including the 
medical findings, testimony of the veteran and his father, 
GAF scores, medical opinions, and therapy notes.  It is not 
substituting its own judgment for that of any medical 
professional.  It has carefully considered all relevant 
evidence, including that regarding severe occupational 
impairment.  The evidence shows total occupational impairment 
which compels a conclusion that a disability rating of 100 
percent is appropriate.  

The Board notes that when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  Accordingly, the Board in this case 
has considered the totality of psychiatric symptoms noted in 
the record, rather than merely those most closely associated 
with a paranoid schizophrenia diagnosis.  In this regard, the 
Board refers to the findings throughout the record dating 
from the time of the claim for increased rating.  The Board 
has considered the doctrine of reasonable doubt; and applied 
it as appropriate in this claim.  See 38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55-56. 

In conclusion, the Board finds that a 100 percent rating is 
warranted for paranoid schizophrenia at all times relevant to 
this decision.

ORDER

An evaluation of 100 percent for paranoid schizophrenia is 
granted, subject to the laws regarding the award of monetary 
benefits.


REMAND

As noted, in November 2000, the VCAA introduced several 
fundamental changes into the VA adjudication process.  VA's 
duty to assist has been significantly expanded.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board is compelled to conclude that additional RO action 
is required in this matter in order to fulfill the VA duty to 
assist.  The veteran testified in June 2003 that he has had 
increased symptomatology in all of the disabilities for which 
he seeks increased ratings.  He has had ongoing treatment at 
VA medical centers for his disabilities.  He has not 
undergone a thorough VA examination specifically for his 
claimed conditions since he has claimed these increased 
symptoms.  Although the veteran did undergo medical 
examination fairly recently, the veteran has continued to 
voice amplified complaints of signs and symptoms which should 
be addressed in thorough examinations.  Therefore, the case 
must be returned to the RO for VA examination.  Records of 
recent VA treatment should be requested.  

As to the TDIU claim, VA General Counsel, in a precedent 
opinion, has held that a claim for a TDIU for a particular 
service-connected disability may not be considered when a 
schedular 100-percent rating is already in effect for another 
service-connected disability.  VAOPGCPREC 6-99 (June 7, 
1999).   The opinion also stated that there was no additional 
monetary benefit available to a veteran for having a 
schedular 100 percent evaluation and a separate 100 percent 
evaluation for TDIU, and any additional procedural 
protections which may be applicable do not provide a basis 
for consideration of a TDIU claim.  Additionally, the United 
States Court of Appeals for Veterans Claims has held that 
where a veteran is entitled to a 100 percent schedular 
evaluation for a service-connected disability, he is not 
eligible for a TDIU evaluation as well.  See Green v. West, 
11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  

In this case, the Board has granted a 100 percent schedular 
evaluation for paranoid schizophrenia based on the veteran's 
claim for an increased rating, submitted in February 2000, in 
conjunction with his appeal of the rating reduction in April 
2000.  Pursuant to this award, the RO will assign an 
effective date for the 100 percent rating.  38 C.F.R. 
§ 3.400(o).  As the TDIU claim was filed in January 2000, 
prior to the February 2000 claim for an increased rating for 
paranoid schizophrenia but within one-year before that claim, 
there may be a period of time prior to the effective date of 
the 100 percent rating where the TDIU claim is still viable.  
Accordingly, the RO may decide this matter on remand once it 
has assigned the effective date for the 100 percent rating 
for paranoid schizophrenia.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of any 
information and evidence needed to 
substantiate and complete his claims, and 
what part of that evidence, if any, he is to 
provide and what part VA will attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  The RO must request updated records for 
the veteran including those from VA medical 
centers in Biloxi, Mississippi and Mobile, 
Alabama.  

3.  The RO must schedule the veteran for 
comprehensive examinations for his claims of 
entitlement to increased ratings for a 
seizure disorder, gastritis, right inguinal 
hernia repair, postoperative right shoulder 
dislocation, low back pain with limitation of 
motion, status post dislocation, left 
shoulder, and tendonitis of the right knee 
with history of hyperextension.  The 
examiners must review the claims file prior 
to the examinations.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
increased ratings for a seizure disorder, 
gastritis, right inguinal hernia repair, 
postoperative right shoulder dislocation, low 
back pain with limitation of motion, status 
post dislocation, left shoulder, and 
tendonitis of the right knee with history of 
hyperextension, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  The RO should also determine 
whether the TDIU claim should be dismissed 
depending on the effective date that the RO 
assigns for the 100 percent schedular rating 
for paranoid schizophrenia.  If the decision 
with respect to the claims on appeal remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



